Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 156, 158-161 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maggiolo et al. (“Lamivudine/dolutegravir dual therapy in HIV-infected, virologically suppressed patients,” BMC Infectious Diseases, (2017)  17:215.)
Maggiolo et al. studied HIV infected patients who had been treated with various combined antiretroviral therapy (cART) and switched to DTG/3TC dual therapy. All the patients were 18 years or older, with no previous resistance mutation to the used drugs, having a HIV-RNA<50 copies/ml for 6 months or longer, negative for HBsAg and on a stable (> 6 months)cART. The patients (94) presented various co-morbidities including cardiovascular, bone, hepatitis, kidney, and CNS diseases and took various non-ARV drugs. All the patients on the dual therapy for 24 weeks, and the therapy maintains virological efficacy. See, particularly, the abstract, the Method section and result section at pages 2-3.
Claim(s) 156, 158-161 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borghetti et al. (Virological control and metabolic improvement in HIV-infected virologically .
Borghetti et al. evaluated the efficacy of virologically suppressed patients. Patients on stable cART, with HIV-RNA<50 copies/mL switched to lamivudine/dolutegravir for various reasons, such as pill burden, toxicities, e.g., dyslipidaemia, renal toxicity. The dual therapy maintains for 24 weeks and virological efficacy has been maintained. Further significant decreases in total cholesterol, LDL cholesterol, the total cholesterol/HDL cholesterol ration and triglycerides and an increases in HDL cholesterol were observed. See, pages 2360, particularly, table 1 therein.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 156-163 are rejected under 35 U.S.C. 103 as being unpatentable over Borghetti et al. (Virological control and metabolic improvement in HIV-infected virologically suppressed patients switching to lamivudine/dolutegravir dual therapy,” J Antimicrob Chemother  2016 Doi: 10.1093/jac/dkw147, pp 2359-2361, 4 May 2016) in view of applicants’ admission in paragraph  [0005] of the specification, Ray et al. (“Tenofovir alafenamide: A novel prodrug of tenofovir for the treatment of human immunodeficiency virus,” Antiviral Research 2016, Vol. 125, pp 63-70.) and Girouard et al. (“The cost-effectiveness and budget impact of 2-drug dolutegravir-lamivudine regimens for the treatment of HIV infection in the United States.” Clinical Infectious Diseases, 2016, Vol. 62, No. 6, pp 784-791).
Borghetti et al. evaluated the efficacy of virologically suppressed patients. Patients on stable cART, with HIV-RNA<50 copies/mL switched to lamivudine/dolutegravir for various reasons, such as pill burden, toxicities, e.g., dyslipidaemia, renal toxicity. The dual therapy maintains for 24 weeks and virological efficacy has been maintained. Further significant decreases in total cholesterol, LDL cholesterol, the total cholesterol/HDL cholesterol ration and triglycerides and an increases in HDL cholesterol were observed. See, pages 2360, particularly, table 1 therein. Borghetti et al. further reveals that dolutegravir/lamivudine combination has shown promising results in small prospective studies in both naïve and treatment experienced HIV patients. See, the last paragraph at page 2359 birding to page 2360. 
Borghetti et al. do not teach expressly to switch a cART of TAF (tenofovir alafenamide) based regimen to DTG/3TC, nor the particular dosage forms, such as tablet.
However, Ray et al. reveals that tenofovir alafenamide, as a novel prodrug of tenofovir for treatment of HIV, has many advantages over widely used tenofovir prodrug, tenofovir disoproxil fumarate (TDF), such as reduced toxicity associated with bone and kidney. Particularly, TAF based cART regimen has less negative effect on bone and kidney function. See, particularly, the abstract, page 67, the right column. However, TAF based regimen lead to increase in low-density lipo-protein (LDL), high-density lipoprotein and triglyceride. See, page 67, the right column, the last paragraph bridging to page 68. 
Applicants admitted that “While ART has led to substantial increases in life expectancy and quality of life for HIV-infected persons, HIV infection requires lifelong treatment. This means that as HIV-infected individuals achieve life expectancies near those or persons without HIV. HIV-infected individuals are likewise starting to receive treatment for non-HIV, common conditions such as diabetes, cardiovascular disease, arthritis, osteoporosis, or other age-
Girouard et al. teach that: Should DTG + 3TC demonstrate high rates of virologic suppression, this regimen will be cost-effective and would save >$500 million in ART costs in the United States over 5 years. See, particularly, page 784.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to switch a cART regimen with 3 or more drugs to dual  regimen of DTG/3TC in virologically suppressed patients. on stable cART, with HIV-RNA<50 copies/mL if there are issues of pill burden, toxicities, other concern of multiple drugs complexity and complication, and/or the combination thereof for the patients. 
A person of ordinary skill in the art would have been motivated to switch a cART regimen with 3 or more drugs to dual regimen of DTG/3TC in virologically suppressed patients. on stable cART, with HIV-RNA<50 copies/mL if there are issues of  pill burden, toxicities, other concern of multiple drugs complexity and complication, and/or the combination thereof for the patients because DTG/3TC regimen has been known to be effective in maintaining the virological efficacy in such patients and is expected to reduce pill burden and side effects . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627